Citation Nr: 0001274	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  93-07 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the right femur and patella with proximal tibial 
osteotomy, one and one-half inch shortening, damage to Muscle 
Group XIV, synovitis and degenerative joint disease, status 
post total knee replacement, currently rated as 30 percent 
disabling. 

2.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently rated as 20 percent disabling. 

3.  Entitlement to the initial assignment of a rating for 
arthritis and degenerative joint disease of the left knee, in 
excess of the currently assigned 10 percent rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from December 1957 to April 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
1991 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  In September 1997, in 
compliance with a joint remand issued by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court), the Board remanded this case to the RO for further 
development, including a VA examination and adjudication in 
compliance with the Court's remand directives.  Following the 
RO's attempt to comply with the Board's September 1997 
remand, this was returned to the Board.  


REMAND

The Court held in Stegall v. West, 11 Vet. App. 268 (1998), 
that a remand by the Board conferred on the veteran, as a 
matter of law, the right to compliance with the remand's 
instructions.  In its remand of September 1997, the Board 
requested a VA examination or examinations to evaluate the 
veteran's service-connected disabilities affecting his right 
lower extremity and left knee.  The VA examiner was requested 
to provide answers to certain detailed questions regarding 
the veteran's right lower extremity and left knee.  
Specifically, the examiner was asked to opine to what extent 
the veteran's right lower extremity and left knee were 
functionally impaired as a result of pain, limitation of 
motion, weakened movement, excess fatigability, or 
incoordination (including during activities that are 
intrinsic to his day-to-day living experiences or at times 
when the residuals are most noticeable, such as during 
prolonged use).  The opinion is required by regulations found 
at 38 C.F.R. §§ 4.40 and 4.45 (1999), DeLuca v. Brown, 8 Vet. 
App. 202 (1994), the December 1996 order of the Court, and 
the Board's September 1997 Remand.  

While the February 1999 VA examination conducted during the 
(September 1997) Remand recorded limitation of motion, 
including notation of pain on motion, the absence of 
instability of both joints, and addressed left knee weakness, 
decreased strength, fatigue, incoordination, movement, and 
impairment of gait, the examiner failed to answer many of 
these questions as they pertain to the right lower extremity 
disability.  With regard to both disabilities, the February 
1999 examination failed to opine as to the extent of 
functional impairment as a result of pain, limitation of 
motion, weakened movement, excess fatigability, or 
incoordination (including during activities that are 
intrinsic to his day-to-day living experiences or at times 
when the residuals are most noticeable, such as during 
prolonged use).  The examiner did not comment on objective 
manifestations due to pain, severity of incoordination, or 
the effects of incoordination on activities (other than 
gait).  While the examiner recorded the veteran's report of 
limitation of activities, he offered no commentary on such 
limitation due to service-connected disabilities.  The RO 
failed to refer this examination report back to the examiner 
for such answers as required by the remand instructions.

With regard to the adjudicatory instructions to the RO, the 
Board notes that the RO did address separate ratings for 
arthritis and instability of the left knee, and considered 
rating the right lower extremity under additional diagnostic 
codes, including those based on limitation of motion.  
However, as the VA examination was inadequate in addressing 
limitation of function, the RO's reasons and bases based 
thereon (that there was no evidence of severe painful motion 
or weakness to warrant a higher rating for the right lower 
extremity; that there was no evidence of limitation of 
motion, so the left knee did not warrant additional rating) 
were likewise inadequate.  

With regard to the left knee disability, the RO, in 
compliance with VAOPGCPREC 23-97, assigned a separate 10 
percent rating for arthritis of the left knee under 
Diagnostic Code 5003.  However, the RO did not thereafter 
rate the left knee arthritis (or degenerative joint disease) 
on the basis of limitation of motion (including limitation of 
motion due to pain, weakness, fatigue, or incoordination), 
but instead incorrectly included references to limitation of 
motion (and pain on motion) in the rating for the veteran's 
other service-connected left knee disability, which now 
should be chondromalacia of the left knee, ratable under 
Diagnostic Code 5257.  Diagnostic "Code 5257 provides for 
evaluation of instability of the kne without reference to 
limitation of motion."  VAOPGCPREC 23-97.  Limitation of 
motion of the left knee should only be considered in the 
context of a rating for the separately assigned rating for 
left knee arthritis.  See VAOPGCPREC 23-97.  The Board would 
note that, as a separate 10 percent rating has been assigned 
for the veteran's left knee arthritis under Diagnostic Code 
5003, arthritis and degenerative joint disease may no longer 
be considered as part of the veteran's other left knee 
disability of chondromalacia rated under Diagnostic Code 
5257.  The assignment of a separate 10 percent rating for 
arthritis or degenerative joint disease of the left knee 
requires the separation of symptomatology, so that the same 
symptomatology, namely limitation of motion, is not rated 
twice as part of both service-connected left knee 
disabilities.  The designation of the veteran's left knee 
disability of chondromalacia, therefore, should not include 
arthritis or degenerative joint disease as part of its 
description, and the veteran's chondromalacia should not be 
rated based on limitation of motion.  To do so would violate 
the rule against pyramiding.  See 38 C.F.R. § 4.14 (1999). 

Additionally, it is not clear from the record that the RO 
considered, as requested in the September 1997 Board remand, 
whether the provisions of 38 C.F.R. § 3.321(b)(1) (1999), 
concerning increased ratings on an extraschedular basis, were 
for application, or whether the benefit-of-the-doubt 
doctrine, found at 38 U.S.C.A. § 5107(b) (West 1991) and 
38 C.F.R. § 4.3 (1999), was for application in this case.  
The RO should consider these in its adjudication during this 
Remand. 

Based on the above, the undersigned finds that further 
development of the medical evidence is required, and the case 
is REMANDED to the RO for the following action:

1.  The veteran should be afforded a 
special VA examination(s) to determine 
the nature, extent, and severity of the 
service-connected disabilities affecting 
the veteran's right lower extremity and 
left knee.  Such tests as the examining 
physician deems necessary should be 
performed.  It is imperative that the 
claims folder be reviewed by any examiner 
in conjunction with the examination(s).  
The physician(s) who is designated to 
examine the veteran should indicate the 
extent that the veteran may have 
functional impairment in his right lower 
extremity and left knee as a result of 
pain, limitation of motion, weakened 
movement, excess fatigability, or 
incoordination (including during 
activities that are intrinsic to his day-
to-day living experiences or at times 
when the residuals are most noticeable, 
such as during prolonged use).  The 
clinical findings and reasons upon which 
the opinions are based should be clearly 
set forth.  If the examiner is unable to 
form an opinion on any of the requested 
findings, he or she should note the 
reasons why such an opinion cannot be 
made.  The examiner must express opinions 
for the record on the following:

(i) What are the manifestations of the 
disabilities affecting the veteran's 
right lower extremity and left knee?  
Does he have limitation of motion, 
instability, weakness, or decreased 
strength?  Does he become easily fatigued 
on account of the service-connected 
disabilities, including during routine 
activities required in his day-to-day 
experiences or during prolonged physical 
activity of any sort, such as when 
standing, walking, running, or climbing 
stairs?

(ii) Are there any objective 
manifestations indicating that the 
veteran has functional impairment in his 
right lower extremity or left knee due to 
recurrent or persistent pain? 

(iii) Does the veteran have 
incoordination or an impaired ability to 
execute skilled movements smoothly as a 
result of the service-connected 
disabilities affecting his right lower 
extremity and left knee?  If so, the 
examiner(s) should comment on the 
severity of the incoordination and the 
effects that it has on the veteran's 
ability to function in activities that 
are intrinsic to his day-to-day living 
experiences, including during times when 
his symptoms are most noticeable. 

The bases for any conclusions made or 
opinions expressed, by anyone designated 
to examine the veteran, should be clearly 
explained, citing, if necessary, to 
specific evidence in the record.  The 
examiner(s) should record pertinent 
medical complaints, symptoms, and 
clinical findings.  

2.  The RO should review the report of 
any examination requested to ensure that 
it addresses the concerns and issues that 
were noted (1) by the Court in its 
decision in DeLuca, (2) by the Court in 
its December 1996 order, (3) the Office 
of General Counsel for VA in VAOGCPREC 
23-97, and (4) the Board's September 1997 
Remand to the RO.  Any examination report 
that does not contain sufficient 
information in the above respects should 
be returned as inadequate for rating 
purposes.  38 C.F.R. § 4.2 (1999). 

3.  The claims for increased ratings, or 
initial rating for arthritis of the left 
knee, should then be reviewed by the RO.  
It is specifically requested that the RO 
address the following: 

(a) Whether the provisions of 38 C.F.R. 
§§ 4.40 or 4.45 (1999) and the Court's 
holding in DeLuca provide a basis for any 
change in the award of compensation 
benefits for the service-connected 
disabilities affecting the right lower 
extremity or the separately assigned 
rating for left knee 
arthritis/degenerative joint disease.  

(b) Whether the disability affecting the 
veteran's right lower extremity would be 
more appropriately rated under the 
provisions of 38 C.F.R. §§ 4.71a and 
4.73, Diagnostic Codes 5256, 5261, 5262, 
5275, and 5314 (West 1991), in addition 
to or in lieu of, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5055, 5255 (West 1991).  
The RO should be sure to indicate whether 
separate ratings are warranted for each 
residual of the overall disability, as 
opposed to combining the ratings of each 
residual under a single diagnostic code 
provision representing the aggregate 
disability. 

(c) Whether the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1999), concerning 
increased ratings on an extraschedular 
basis, are for application.  The RO 
should likewise discuss whether the 
benefit-of-the-doubt doctrine, found at 
38 U.S.C.A. § 5107(b) (West 1991) and 
38 C.F.R. § 4.3 (1999), is for 
application in this case.  

The RO should give a clear explanation of 
the rationale underlying each of the 
determinations in response to the 
questions alluded to above, citing to all 
pertinent legal authority and precedent. 

If increased ratings are not granted to the veteran's 
satisfaction, then he and his representative should be 
furnished a supplemental statement of the case and given an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.  The veteran 
need take no further action until he is informed.  The 
purpose of this REMAND is to obtain additional medical 
information and to provide for a more thorough adjudication 
of the veteran's claims.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












